Name: Council Regulation (EEC) No 3686/84 of 19 December 1984 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community and defined in point 13 of Annex II to Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 29. 12. 84 Official Journal of the European Communities No L 341 /3 COUNCIL REGULATION (EEC) No 3686/84 of 19 December 1984 amending Regulation (EEC) No 358/79 on sparkling wines produced in the Community and defined in point 13 of Annex II to Regulation (EEC) No 337/79 'Prosecco variety harvested in certain regions of Italy, given that these wines are traditionally used for the production of sparkling wines of the aromatic type ; Whereas, in order to ensure the quality of sparkling wines of the aromatic type, it should be stipulated that the use of traditional practices implies control of the fermentation process by refrigeration or other physical processes, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas experience suggests that some amendments should be made to Regulation (EEC) No 358/79 (3), as last amended by Regulation (EEC) No 3456/80 (4), in order to take account of technological progress and to ensure consistency between the various provisions on the common organization of the market in wine ; Whereas, so as to provide better information for manufacturers of sparkling wines, for the trade and for consumers, it is necessary to specify that the provisions governing the preparation of quality sparkling wines apply also to quality sparkling wines produced in specified regions ; Whereas the use of modern preparation methods, the fragility of certain wines used in the composition of the cuvee and the quality of production justify shorte ­ ning the minimum preparation period for quality sparkling wines from nine to six months where the fermentation process designed to make the wines spar ­ kling takes place in closed tanks ; whereas, on the other hand, with the aim of increasing the quality of these sparkling wines, the duration of the fermentation designed to make the cuvee sparkling and the duration of the presence of the cuvee on the lees should be extended ; Whereas, in order to ensure that only traditional prac ­ tices are used in the preparation of quality sparkling wines of the aromatic type, it is necessary to specify that such sparkling wines may be obtained only from grape musts or partiMly fermented grape musts obtained from certain varieties ; whereas provision should, however, be made that such wines may be obtained from wines coming from grapes of the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 358/79 is hereby amended as follows : 1 . The following paragraph is added to Article 2 : The provisions of this Regulation, with the excep ­ tion of Title II, shall also apply to quality sparkling wines produced in specified regions as defined in Regulation (EEC) No 338/79, in so far as such provisions are not laid down in the latter Regula ­ tion.' 2. The heading of Title III is amended as follows : TITLE III Special provisions regarding quality sparkling wines and quality sparkling wines produced in specified regions' ; 3 . Article 17 is replaced by the following : Article 17 1 . The duration of the process of making quality sparkling wines and quality sparkling, wines produced in specified regions, including ageing in the undertaking where they are made and reckoned from the start of the fermentation process desgined to make the wines sparkling, may not be : (a) less than six months where the fermentation process designed to make the wines sparkling takes place in closed tanks ; (b) less than nine months where the fermentation process designed to make the wines sparkling takes place in the bottle. 2. The duration of the fermentation process desgined to make the cuvee sparkling and the dura ­ tion of the presence of the cuvee on the lees shall not be less than the following periods : (') OJ No C 182, 9 . 7. 1984, p . 17. (2) Opinion delivered on 14 December 1984 (not yet published in the Official Journal). (') OJ No L 54, 5 . 3 . 1979, p. 130 . (4) OJ No L 360, 31 . 12. 1980, p . 18 . No L 341 /4 Official Journal of the European Communities 29 . 12. 84 'Prosecco vine variety harvested in the regions of Trentino-Alto Adige, Veneto and Friuli-Venezia Giulia. Only refrigeration or other physical processes may be used to control the fermentation procedure before and after the cuvee has been constituted, in order to make the cuvee sparkling. The addition of "liqueur d'expedition" shall be prohibited.' 5 . Article 22 is replaced by the following : 'Article 22 Sparkling wines within the meaning of point 13 of Annex II to Regulation (EEC) No 337/79 which conformed to the provisions of this Regulation in force at the time they were made and the condi ­ tions of whose preparation or certain of whose analytical properties no longer conform to the provisions of this Regulation as a result of an amendment thereto may be kept for sale, put on the market and exported until stocks are exhausted.' (a) for the method of fermentation in closed tanks :  80 days,  30 days if the fermentation takes place in containers with stirrers ; (b) for the method of fermentation in the bottle : 60 days. 3 . Before 1 September 1987 the Council, acting by a qualified majority on a proposal from the Commission, may alter the periods of fermentation and of presence on the lees indicated in paragraph 2, in a manner compatible with the state of scien ­ tific knowledge and technological developments. 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79.' 4. Article 18 ( 1 ) is replaced by the following : ' 1 . Quality sparkling wines of the aromatic type and quality sprkling wines of the aromatic type produced in specified regions may be produced only be using as the sole constituents of the cuvee grape musts or partially fermented grape musts which were obtained from the vine varieties listed in the Annex. However, quality sparkling wine of the aromatic type may be produced by using as constituents of the cuvee wines obtained from grapes of the Article 2 This Regulation shall enter into force on 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1984. For the Council The President P. OTOOLE